



Exhibit 10.2


AMENDMENT NO.1
TO THE
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
This amendment no. 1 to the Second Amended and Restated Advisory Agreement dated
as of April 28, 2016 (the “Advisory Agreement”), between KBS Growth & Income
REIT, Inc., a Maryland corporation (the “Company”), and KBS Capital Advisors
LLC, a Delaware limited liability company (the “Advisor”), is entered into as of
June 28, 2016 (the “Amendment”). Capitalized terms used herein but not defined
shall have the meaning set forth in the Advisory Agreement.
WHEREAS, the Advisor has agreed to advance funds to the Company upon the terms
set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree to amend the Advisory
Agreement as follows:
1.
Advance. Article 17 is hereby amended and restated in its entirety as follows:

“ARTICLE 17
ADVANCE
Notwithstanding anything contained in Article 9 of the Agreement to the
contrary, the Advisor hereby agrees to advance funds to the Company equal to the
cumulative amount of cash distributions declared by the Company for distribution
record dates through the period ended May 31, 2016 and to advance funds to the
Company, to the extent and in the amount requested by the Company, equal to an
amount up to the cumulative amount of cash distributions declared by the Company
for distribution record dates for the period from June 1, 2016 to June 30,2016
(such amounts advanced, the “Advance”).
The Advisor further agrees that the Company will only be obligated to repay the
Advisor for the Advance if and to the extent that:
(i)
the Company’s modified funds from operations (“MFFO”), as such term is defined
by the Investment Program Association and interpreted by the Company, for the
immediately preceding month exceeds the amount of cash distributions declared
for record dates of such prior month (an “MFFO Surplus”), and the Company shall
pay the Advisor the amount of the MFFO Surplus to reduce the principal amount
outstanding under the Advance, provided that such payments shall only be made if
management in its sole discretion expects an MFFO Surplus to be recurring for at
least the next two calendar quarters, determined on a quarterly basis; or

(ii)
the Advance may be repaid from excess proceeds (“Excess Proceeds”) from the
Company’s third-party financings, provided that the amount








--------------------------------------------------------------------------------






of any such Excess Proceeds that may be used to repay the principal amount
outstanding under the Advance shall be determined by the Conflicts Committee of
the Company in its sole discretion.
The Advisor understands and agrees that no interest shall accrue on the Advance.
To the extent payment of any amount is due to the Advisor hereunder, the Company
shall pay the Advisor no later than the last business day of the month in which
the amount of such payment is determined, or the first business day of the
following month."
2.
Ratification; Effect on Advisory Agreement.

a.
Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.

b.
Effect on the Advisory Agreement. On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.



Signature page follows.




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first written above.










KBS GROWTH & INCOME REIT, INC.


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Chief Executive Officer




KBS CAPITAL ADVISORS LLC


By:
PBren Investments, L.P., a Manager



By:
PBren Investments, LLC, as general partner



By:
/s/ Peter M. Bren

Peter M. Bren, Manager


By:
Schreiber Real Estate Investments, L.P., a Manager



By:
Schreiber Investments, LLC, as general partner



By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr., Manager






3